Law Offices SEC Attorneys, LLC Bank of America Building 980 Post Road East, 2nd Floor Westport, Connecticut 06880 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.203.226.8645 Fax Acquisitions and Related Matters 1.203.286.2267 E-Fax www.secattorneys.com April7, 2007 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Heartland, Inc. To Whom It May Concern: On behalf of Heartland, Inc., Commission File Number 000-27045, please find Form 8-K Current Report pursuant to the Securities and Exchange Act of 1934 for event requiring reportingdated April 30, 2007 describing that on April 30, 2007, Heartland, Inc.advised Meyler & Company, LLC,that it was dismissed as the Company’s independent registered public accounting firm. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire A privately owned law firm not associated with any governmental agency
